Case 3:21-cv-04060-CRB Document 17-1 Filed 07/06/21 Page 1 of 14




       Exhibit A
Case 3:21-cv-04060-CRB Document 17-1 Filed 07/06/21 Page 2 of 14
Case 3:21-cv-04060-CRB Document 17-1 Filed 07/06/21 Page 3 of 14
Case 3:21-cv-04060-CRB Document 17-1 Filed 07/06/21 Page 4 of 14
Case 3:21-cv-04060-CRB Document 17-1 Filed 07/06/21 Page 5 of 14
Case 3:21-cv-04060-CRB Document 17-1 Filed 07/06/21 Page 6 of 14
Case 3:21-cv-04060-CRB Document 17-1 Filed 07/06/21 Page 7 of 14
Case 3:21-cv-04060-CRB Document 17-1 Filed 07/06/21 Page 8 of 14
Case 3:21-cv-04060-CRB Document 17-1 Filed 07/06/21 Page 9 of 14




        Exhibit B
Case 3:21-cv-04060-CRB Document 17-1 Filed 07/06/21 Page 10 of 14
Case 3:21-cv-04060-CRB Document 17-1 Filed 07/06/21 Page 11 of 14
Case 3:21-cv-04060-CRB Document 17-1 Filed 07/06/21 Page 12 of 14




        Exhibit C
Case 3:21-cv-04060-CRB Document 17-1 Filed 07/06/21 Page 13 of 14
Case 3:21-cv-04060-CRB Document 17-1 Filed 07/06/21 Page 14 of 14
